EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 22, 2010 relating to the consolidated financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Barnes Group Inc.’s Annual Report on Form 10-K for the year ended December 31, 2009. /s/ PricewaterhouseCoopers LLP Hartford, CT May 20, 2010
